ON MOTION FOR REHEARING OR, IN THE ALTERNATIVE, TO TRANSFER TO THE SUPREME COURT
PER CURIAM.
The child, in a strenuous motion for rehearing or, in the alternative, to transfer this cause to the Supreme Court of Missouri, maintains that inasmuch as defendant employed Roche Biomedical Laboratories as defendant’s “expert” to conduct tests on blood from himself, the mother and the child, “the test results were admissible as an admission against interest of the [defendant] made by [defendant’s] agent, specifically authorized and employed to make the test and report the results.” The child insists that in upholding the trial court’s ruling sustaining defendant’s objection to Exhibit 2, our opinion is in conflict with Blevins v. Cushman Motors, 551 S.W. 2d 602 (Mo. banc 1977), and Kimberlin v. *223C.M. Brown and Associates, Inc., 722 S.W.2d 90 (Mo.App.1986).
There is no conflict.
In Blevins, a product liability case, the plaintiffs sued the manufacturer of a golf cart that overturned, injuring one of the plaintiffs. When the plaintiffs submitted interrogatories concerning the design, construction and performance of the cart, the answers to the interrogatories came back signed by the manufacturer’s chief engineer. The plaintiffs subsequently took the chief engineer’s deposition and, at trial, offered portions of the deposition as admissions against interest of the manufacturer. The trial court, over the manufacturer’s objection that the deponent had not been shown to be authorized to make admissions on its behalf, admitted the excerpts in evidence. Upholding the ruling on appeal, the Supreme Court of Missouri held that the manufacturer’s designation of its chief engineer for the purpose of answering interrogatories made the engineer’s answers on deposition within the scope of his authority. Id. at 613 — 14[18].
Such circumstances do not exist in the instant case. Here, when the child served interrogatories on defendant, defendant answered them himself. Nowhere in the record is there any indication that defendant authorized Roche Biomedical Laboratories or any of its employees to act as defendant’s agent in answering interrogatories or responding to requests for admissions. Additionally, nothing in the record suggests Roche Biomedical Laboratories was ever an agent, servant or employee of defendant. The record demonstrates at most that defendant selected Roche Biomedical Laboratories to perform blood tests on the one occasion alluded to earlier, that Roche performed tests on the blood of defendant, the mother and the child, that Roche supplied defendant Exhibit 2 setting forth the results, and (inferentially) either defendant or his attorney obligated himself to pay Roche for its services.
As explained in George v. Lemay Bank and Trust Co., 618 S.W.2d 671, 674[1, 2] (Mo.App.1980), the relationship of principal and agent arises out of contract, express or implied, whereby one person, the agent, consents with another, the principal, to act on behalf of the principal subject to the control of the principal. As distinguished from an agency relationship, an independent contractor exercises an independent employment and contracts to do a piece of work according to his own methods. The right of the person employed to control the method of doing the work is the principal consideration in determining the relationship.
In the instant case it is manifest that neither Roche Biomedical Laboratories nor any employee thereof was ever an agent of defendant. Defendant simply contracted with Roche for the latter to do a piece of work (perform the blood tests and furnish a report of the results) according to Roche’s own methods, free from any control by defendant. This is amply demonstrated by the following questions and answers in defendant’s deposition, read to the jury by the child’s lawyer.
[Q.] “After you or your attorney received a copy of [the report of the results of the] blood test [performed by Baptist Memorial Hospital], I believe you selected or your attorney selected another organization to make a second blood test; isn’t that true?”
[A.] “Yes.”
[Q.] “Let me hand you what’s been marked ... Exhibit 2, do you recognize that?”
[A.] “Yes.”
[Q.] “This is a copy of the report that you received then; is it, Mr. [M.]?”
[A.] “Yes.”
[Q.] “And according to this report the probability of paternity is 98.33 percent; is that correct?”
[A.] “I’m not in the biomedical laboratory business....”
We know of no case, and none is cited, holding that an institution which, at the instance of a party to a suit, performs scientific tests for the purpose of obtaining results that such party may choose to offer as evidence at trial, thereby becomes the agent of such party so that the institution’s *224report of the test results constitutes an admission against such party’s interest.
We likewise find no conflict between our opinion in the instant case and Kimberlin, 722 S.W.2d 90, the other case cited by the child. In Kimberlin, a suit by a former employee against his former employer for unpaid commissions allegedly due the employee by the employer, the trial court received in evidence a group of computer printouts (Exhibit 3) consisting of summaries of invoices for business generated during the period in question. Such documents — characterized as “producer statements” — were prepared by a computer company employed by the employer and were given to the employees monthly as a record of business generated and commissions earned. The trial court also received in evidence summaries prepared from the “producer statements.” The employer contended on appeal that all the exhibits were inadmissible hearsay. Rejecting the employer’s contention, the appellate court held Exhibit 3 was clearly a business record under § 490.680, RSMo 1978. Id. at 91[4]. The opinion added:
“We find it incongruous for [the employer] to contend that materials prepared by its agent at its request from its records for use by its employees as a monthly record of their productivity and earnings lack sufficient credibility to be admitted into evidence. In addition, these are [the employer’s] records and were admissible as admissions. The remaining exhibits are summaries of an admissible document and are admissible on that basis.” Id. at 91[5].
It is obvious that Exhibit 2 in the instant case was not a business record of defendant, as he declared he was “not in the biomedical laboratory business.” Moreover, as observed in our opinion, the child makes no contention that Exhibit 2 qualified for admissibility as a business record.
We consequently find no conflict between our opinion and either of the two cases cited by the child, and we reject the child’s thesis that Exhibit 2 was admissible in evidence as an admission by defendant’s agent against defendant’s interest.
Another hypothesis advanced by the child is that our opinion “rejects the reliability and significance of the blood tests in paternity suits,” and is thus in conflict with an earlier opinion of this Court, G_ M_ H_ v. J_ L_ H_, 700 S.W.2d 506 (Mo.App.1985). The child proclaims, “[The] opinion in [the instant] case causes the status and reliability of paternity blood testing to be a great confusion and uncertainty in Missouri.”
While the fundamental difference between the instant case and the earlier case should be apparent to any discerning reader, we shall underscore it in the paragraphs that follow.
In the earlier case, an action for dissolution of marriage, a written report supplied by the institution that performed tests on blood drawn from the husband, the wife and the child was received in evidence by agreement of the parties, along with a tape recording of an interview of the pathologist (Dr. Grannemann) who sent the blood specimens to the testing institution. The interview of Dr. Grannemann, conducted by counsel for the parties, contained an explanation by Grannemann that the physician who had signed the report was an authority in the field of paternity testing and had authored a text widely available on the subject. Among the 13 gene systems tested, four revealed that the husband could not be the father of the child. Dr. Granne-mann, in his interview, explained three of those four tests. The issue in that case was not whether the report of the test results qualified for admission in evidence —as noted earlier the report was received in evidence by agreement — but was instead whether the trial court’s adjudication that the husband was the child’s father was unsupported by substantial evidence or was against the weight of the evidence. We emphasized in that case that as the report of the testing institution was received in evidence by agreement it could be considered along with other evidence in the case even though it was hearsay. 700 S.W. 2d at 512[1],
In the instant case the issue regarding the results of the testing by Roche Biomed*225ical Laboratories was whether they were presented by the child in the trial court in a manner that satisfied the rules of admissibility over defendant’s objection that the child had failed to lay a sufficient foundation for admissibility. The issue was not whether such results, had they been presented so as to qualify for admissibility, would have constituted reliable and significant evidence on the issue of paternity. There is consequently no conflict whatever between our opinion in the instant case and our opinion in G_M_H__
The child advances other contentions in the post-opinion motion but they were either adequately addressed in our opinion or require no discussion. The motion for rehearing or, in the alternative, to transfer to the Supreme Court of Missouri, is denied.